Filed 6/1/21 In re A.L. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re A.L., a Person Coming                                   2d Crim. No. B303775
Under the Juvenile Court Law.                                (Super. Ct. No. PJ52367)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

A.L.,

     Defendant and Appellant.


            A.L. appeals from the juvenile court’s order
committing him to the custody and care of the Division of
Juvenile Justice (DJJ) for a maximum term of 18 years. He
contends: (1) the court abused its discretion when it ordered a
DJJ commitment, (2) his maximum term of confinement must be
recalculated, and (3) the commitment form must be corrected.
We remand for a new disposition hearing, and otherwise affirm.
             FACTUAL AND PROCEDURAL HISTORY
              In January 2017, A.L. and other members of a Los
Angeles street gang surrounded R.G.’s car and forced him to stop.
When R.G. got out of the car, one of the gang members shot him
in the leg, causing him to fall to the ground. A.L. fired several
more shots as R.G. attempted to stand up. R.G. was eventually
able to get back to his car and drive away.
              In a petition filed pursuant to Welfare and
Institutions Code1 section 602, prosecutors alleged that A.L.
committed attempted murder (Pen. Code, §§ 664/187, subd. (a);
count 1), assault with force likely to cause great bodily injury
(Pen. Code, § 245, subd. (a)(4); count 2), and assault with a
firearm (Pen. Code, § 245, subd. (a)(2); count 3). They also
alleged that he personally used and discharged a firearm (Pen.
Code, §§ 12022.5, subd. (a), 12022.53, subds. (b) & (c)) and that he
committed his crimes for the benefit of a criminal street gang
(Pen. Code, § 186.22, subds. (b)(1)(A) & (b)(1)(C)).
             At the jurisdictional hearing, a police officer opined
that A.L. is a member of a criminal street gang. A psychologist
testified that A.L. had intelligence on par with a seven year old.
His low IQ indicated that he lacked planning and self-control,
and that he was a follower. A defense gang expert opined that
younger gang members like A.L. are easily influenced by older
gang members.
             At the conclusion of the hearing, the juvenile court
found the allegations in counts 2 and 3 to be true. It also found
true the firearm and gang allegations. It declared A.L. a ward of
the court, and ordered him suitably placed at Rancho San

      1 Unlabeled    statutory references are to the Welfare and
Institutions Code.


                                   2
Antonio group home. The court calculated A.L.’s maximum term
of confinement as 18 years: four years on count 3, a consecutive
10 years on the firearm enhancement, and a consecutive four
years on the gang enhancement. It said that the identical term
imposed on count 2 “merge[d]” into the term on count 3.
             Less than a week after his placement, A.L. left the
group home without permission and did not return. Three weeks
after that, a former member of A.L.’s gang told police that A.L.
and four other gang members hit and kicked him and knocked
him to the ground. After he got up and started to run away, one
of the gang members pulled out a knife. A.L. told him to put it
away.
             The following month, J.R. picked up several people in
his car, including A.L. At one point during their drive someone
told J.R. to stop. One of the people got out, put a taser to J.R.’s
head, and told him to get out of the car. A.L. moved into the
driver’s seat and drove away.
             A police officer saw J.R.’s car drive past him three
days later. He activated the lights on his patrol vehicle and
attempted to stop the car. A.L., who was driving, sped away from
the officer. After committing several traffic violations, A.L.
slowed and jumped from the moving car.
             The probation department filed a section 777 petition
alleging that A.L. left his group home without permission. In a
second section 777 petition the department alleged that A.L.
committed criminal threats (Pen. Code, § 422) and assault with
force likely to cause great bodily injury, both for the benefit of a
criminal street gang; carjacking (Pen. Code, § 215); evading a
peace officer with wanton disregard (Veh. Code, § 2800.2); and
unlawfully driving or taking a vehicle (Veh. Code, § 10851, subd.




                                 3
(a)). The juvenile court sent A.L. to juvenile hall pending
disposition of the petitions.
             During pretrial custody in juvenile hall, A.L. had
“very stable” behavior and few write-ups. He attended school,
participated in unit activities, and followed his programming. He
got along well with his peers and complied with officers’
commands. He renounced his gang ties. A social worker believed
that these successes stemmed, at least in part, from the
programming A.L. received, which could be replicated in an out-
of-area or out-of-state placement. The juvenile court nevertheless
ordered a DJJ commitment after finding true the allegations in
the section 777 petitions.
                            DISCUSSION
                           DJJ commitment
             A.L. first contends the juvenile court erred when it
ordered him committed to the custody and care of DJJ rather
than a less restrictive placement. We disagree.
             “One of the primary objectives of juvenile court law is
rehabilitation, and the statutory scheme contemplates a
progressively more restrictive and punitive series of dispositions
starting with home placement . . . and progressing to . . .
placement at the DJJ.” (In re M.S. (2009) 174 Cal.App.4th 1241,
1250.) “Although the DJJ is normally a placement of last resort,
there is no absolute rule that a DJJ commitment cannot be
ordered unless less restrictive placements have been attempted.”
(Ibid.) Moreover, the court need not “find exactly how a minor
will benefit from being committed to DJJ.” (In re Jonathan T.
(2008) 166 Cal.App.4th 474, 486.) Such a commitment is
permissible so long as “the evidence demonstrates a probable
benefit to the minor from the commitment and less restrictive




                                 4
alternatives would be ineffective or inappropriate.” (In re M.S.,
at p. 1250.)
              We review the juvenile court’s order committing A.L.
to DJJ custody for abuse of discretion. (In re Khalid B. (2015)
233 Cal.App.4th 1285, 1288.) We indulge all reasonable
inferences in support of the order, and will not disturb it if
supported by substantial evidence. (Ibid.) To determine whether
substantial evidence supports the commitment order, we examine
the record in light of the purposes of the Juvenile Court Law,
which include punishment as a rehabilitative tool and the
protection of public safety. (In re Lorenza M. (1989) 212
Cal.App.3d 49, 53.)
              There was no abuse of discretion here. The severity
of A.L.’s assault alone (see § 725.5) shows that guidance in the
form of a DJJ commitment will result in a probable benefit and
the protection of public safety. (See, e.g., In re Jonathan T.,
supra, 166 Cal.App.4th at p. 486 [probable benefit of treatment in
DJJ commitment].) And A.L.’s actions showed the ineffectiveness
of less restrictive alternatives: Within one week of his initial
placement at Rancho San Antonio, A.L. absconded. (In re James
H. (1985) 165 Cal.App.3d 911, 923 [minor who was “prone to
escape . . . needed a closed setting”], disapproved on another
point by K.R. v. Superior Court (2017) 3 Cal.5th 295, 313, fn. 10.)
He then committed a series of serious crimes. (In re A.R. (2018)
24 Cal.App.5th 1076, 1081-1082 [minor’s criminal history showed
probable benefit of DJJ placement].) Given his initial placement
failure and delinquent history, the juvenile court “quite properly
concluded that [he] would benefit by” a DJJ placement. (In re
Clarence B. (1974) 37 Cal.App.3d 676, 683.)




                                5
                    Maximum term of confinement
             A.L. next contends, and the Attorney General
concedes, the juvenile court erroneously calculated his maximum
term of confinement because: (1) the term included both firearm
and gang enhancements, in violation of Penal Code section
1170.1, subdivision (f), and (2) Senate Bill No. 823 (2019-2020
Reg. Sess.) (S.B. 823), which applies retroactively to his case,
requires the reduction of his term. We agree with both
contentions.
                 1. Firearm and gang enhancements
             Penal Code section 12022.5, subdivision (a), provides
that “any person who personally uses a firearm in the
commission of a felony . . . shall be punished by an additional and
consecutive term of imprisonment in the state prison for [three],
[four], or 10 years.” Penal Code section 186.22, subdivision
(b)(1)(A), provides that any person who commits a felony for the
benefit of a criminal street gang “shall be punished by an
additional term of two, three, or four years.” Penal Code section
186.22, subdivision (b)(1)(C), provides that any person who
commits a violent felony for the benefit of a gang “shall be
punished by an additional term of 10 years.”
             Here, the juvenile court erred when it calculated
A.L.’s maximum term of confinement by basing it on subdivision
(b)(1)(A) of Penal Code section 186.22 rather than subdivision
(b)(1)(C): Because his assaults qualified as violent felonies due to
his use of a firearm (see Pen. Code, § 667.5, subd. (c)(8)), a
10-year gang enhancement (rather than the court-imposed four
years) was mandatory. (People v. Francis (2017) 16 Cal.App.5th
876, 883.) But a court may not impose both a firearm
enhancement pursuant to Penal Code section 12022.5,




                                 6
subdivision (a), and a gang enhancement pursuant to Penal Code
section 186.22, subdivision (b)(1)(C), where, as here, the
underlying crime qualified as a violent felony solely because it
involved the use of a firearm. (People v. Rodriguez (2009) 47
Cal.4th 501, 509; see Pen. Code, § 1170.1, subd. (f).) On remand,
the juvenile court must recalculate A.L.’s maximum term of
confinement in a manner that does not violate Penal Code section
1170.1, subdivision (f). (Rodriguez, at p. 510.)
                             2. S.B. 823
             When A.L. assaulted R.G., section 731, subdivision
(c), provided that the juvenile court could not commit a minor to
DJJ custody “for a period that exceeds the maximum term of
imprisonment that could be imposed upon an adult convicted of
the same offense.” This period was calculated by adding any
applicable enhancements to the maximum term of imprisonment
that could be imposed on an adult who committed the same
crime. (§ 726, subd. (d)(2).) Effective September 30, 2020, S.B.
823 limits the maximum term of confinement for a minor
committed to DJJ custody to a period that does not exceed “the
middle term of imprisonment that could be imposed [on] an adult
convicted of the same offense.” (Stats. 2020, ch. 337, § 28, italics
added.) Because it is an ameliorative statute that provides for
the possibility of lesser punishment, S.B. 823 applies to cases
that are not yet final on appeal. (In re Estrada (1965) 63 Cal.2d
740, 744-745.)
             Here, the juvenile court calculated A.L.’s maximum
term of confinement by adding the firearm and gang
enhancements to a base term of four years—the upper term of
imprisonment that could be imposed on A.L.’s assault
convictions. Pursuant to S.B. 823, that term no longer applies.




                                 7
The juvenile court must recalculate A.L.’s maximum term of
confinement under the new law. (People v. Navarro (2007) 40
Cal.4th 668, 681.)
                       DJJ commitment form
             Finally, A.L. contends the DJJ commitment form
must be corrected to reflect that the juvenile court stayed the
commitment term on count 2. We agree. (People v. Mesa (1975)
14 Cal.3d 466, 471 [oral pronouncement controls over abstract of
judgment]; see also Pen. Code, § 654, subd. (a) [single act that
results in multiple convictions may be punished only once].)
                           DISPOSITION
             The juvenile court’s disposition order, entered
November 19, 2019, is vacated, and the matter is remanded for a
new disposition hearing. At that hearing the court shall
recalculate A.L.’s maximum term of confinement in a manner
that comports with the provisions of Penal Code section 1170.1,
subdivision (f), and S.B. 823. It shall then issue a new DJJ
commitment form reflecting the recalculated maximum term of
confinement and that the commitment term on count 2 has been
stayed pursuant to Penal Code section 654. In all other respects,
the order is affirmed.
             NOT TO BE PUBLISHED.



                                    TANGEMAN, J.


We concur:


             GILBERT, P. J.         YEGAN, J.



                                8
                    Morton Rochman, Judge

             Superior Court County of Los Angeles

                ______________________________


            Steven A. Torres, under appointment by the Court of
Appeal, for Defendant and Appellant.
            Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven D. Matthews and Ryan M.
Smith, Deputy Attorneys General, for Plaintiff and Respondent.